Citation Nr: 0303862	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  01-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $61,409.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2000 and April 2001 decisions 
by the Committee on Waivers and Compromises (Committee) of 
the VA Regional Office (RO) in Atlanta, Georgia.

The veteran requested and was scheduled to appear before a 
Member of the Board in November 2001.  However, the veteran 
contacted VA on the hearing date to advise that he was unable 
to attend due to illness.  The veteran did not request that 
the hearing be rescheduled, rather he requested that evidence 
be forwarded for consideration. 


FINDINGS OF FACT

1.  In May 1996, the veteran was granted VA improved pension 
effective October 1, 1995.  

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, that his 
continued eligibility for pension benefits was based on 
countable annual income, and that he should notify the VA of 
any changes in his income.

3.  Evidence was received that the veteran received income in 
1996 and 1997 that was not reported to VA.

4.  In October 2000, the veteran's pension benefits were 
adjusted effective January 1, 1996, and terminated effective 
February 1, 1997 as a result of the veteran's incomplete and 
inaccurate financial disclosures.  This action created an 
overpayment of $61,409.

5.  The overpayment was created by the veteran's failure to 
promptly and correctly report his income for the purposes of 
retaining VA benefits, despite having been advised to fully 
disclose all sources of countable income to VA, and that an 
overpayment would likely result from failure to report the 
income.
 

CONCLUSION OF LAW

Waiver of the recovery of overpayment of disability pension 
benefits, in the calculated amount of $61,409, is precluded 
by the veteran's bad faith.  38 U.S.C.A.  
§ 5302 (West 1991); 38 C.F.R. § 1.965(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a May 1996 rating decision, the RO awarded the veteran 
disability pension benefits effective from October 1, 1995.  
In a May 1996 letter, the veteran was advised that his 
receipt of pension benefits was directly related to his 
countable income or net worth, and of his responsibility to 
promptly report any changes in his income or net worth and 
that when reporting such income, he was to report the total 
amount and source of all of income received.   In a September 
1996 letter, the veteran was advised that his VA pension 
award was based on the fact that he reported no earned 
income, no social security income, no retirement income, no 
interest income, no insurance income, and no other income.  
The veteran was advised that his rate of pension was directly 
related to his countable annual income and net worth and to 
notify VA of any changes in income as failure to do so might 
result in the creation of an overpayment. 

Evidence received by VA in 2000 revealed that the veteran 
received sizable income in 1996 and 1997 from investments and 
interest.  In several statements of the record, the veteran's 
spouse stated that the veteran was able to take early 
retirement from his employment due to illness and that he 
received a substantial settlement at that time.  In October 
2000, the veteran was advised that his VA pension would be 
adjusted effective January 1, 1996 and terminated effective 
February 1, 1997, based upon unreported income the veteran 
received in 1996 and 1997.  An overpayment in the amount of 
$13,664 was created.  A subsequent audit of benefit payments 
during the period from 1996 through December 2000 was 
conducted and revealed further unreported countable income 
for VA pension purposes.  This adjustment in benefits 
resulted in an additional overpayment amount.  The combined 
overpayment was thereafter calculated as $61,409.

In November 2000, the veteran requested waiver of recovery of 
the overpayment.  In a December 2000 decision, the Committee 
denied the veteran's request for waiver.  The Committee 
determined that there was bad faith involved in the creation 
of the indebtedness on the grounds that there was intention 
on the veteran's part to seek an unfair advantage, with 
knowledge of the consequences, and resulting loss to the 
government, i.e., the veteran's continuing receipt of 
disability pension without reporting receipt of income.  This 
Committee reaffirmed this determination as to the combined 
overpayment amount in June 2001. 

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive the income.  
38 C.F.R. § 3.660(a)(1) (2002).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (2002).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965). 

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2002); see Richards v. Brown, 9 Vet. App. 
255 (1998). 

The phrase "bad faith" was defined in the "Veterans 
Benefits Administration" (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the part 
of the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
(emphasis added).  However, a decision of the Court has 
invalidated the use of the above-cited emphasized phrase as 
an appropriate basis for a bad faith determination.  See 
Richards, 9 Vet. App. 255.  In Richards, the Court stated, 
". . . the operative language in 38 C.F.R. § 1.965(b)(2) 
limits bad faith to cases in which there is an intent to seek 
an unfair advantage, the same test as only one of the two 
alternative tests provided for under the VA CIRCULAR [20-90-
5]."  Richards, 9 Vet. App. 255, 257.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in VA CIR. 20-90-
5 was, ". . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Ibid. at 258.  Here, the Board has only 
considered the regulatory standard.

Turning to the facts of this case, in December 2000, the 
Committee denied the veteran's request for waiver of recovery 
of a $61,409 overpayment because there was bad faith involved 
in the creation of the indebtedness.  The Board concurs that 
the veteran acted in bad faith in not reporting his income.  
As noted above, the veteran was repeatedly instructed to 
report income changes and that his pension award was based on 
the fact that he had no income from any source.  Thus, he was 
well aware of his obligation to report all sources of income 
fully and of the relationship between receipt of such income 
and his VA pension entitlement, yet he did not report his 
receipt of income for 1996 and 1997.

In this respect, the Board notes that the evidence of record 
establishes that the veteran's failure to report his receipt 
of income was not mere inadvertence.  Evidence of record 
shows that the veteran's spouse reported to the VA in April 
1997 that the veteran was granted early retirement from his 
employment due to his illness.  Subsequently, the evidence of 
record indicates that the veteran submitted medical evidence 
in support of Social Security disability at the same time he 
filed documentation indicating that the only he monies he 
received was from VA.  Moreover, in an August 2000 statement, 
the veteran's spouse reported that she and the veteran 
separated in 1994 and that he paid or contributed money from 
his retirement settlement to pay off their joint debt, which 
totaled approximately $64,000.  Thereafter, the veteran 
reported that the income he received was given to his 
estranged spouse to pay off debts.  However, even if the 
veteran's income was used to pay off the debts noted by his 
spouse, he would still have income left.  Additionally, 
although the veteran stated that the total amount of his 
income was provided to his estranged spouse, he did not 
submit documents to support such statements.  Thus, the 
evidence does not reflect that these funds were not countable 
income for VA pension purposes.    

Upon review, the Board finds that the veteran knew he had to 
report the receipt of income and he knew the consequences of 
failing to report it.  His failure to report the receipt of 
income was the direct cause of the overpayment of VA 
benefits, and represents a willful intention on his part to 
seek an unfair advantage.  Accordingly, the Board concludes 
that the evidence supports the finding of the RO that the 
veteran demonstrated bad faith by failing to completely and 
accurately report his income for 1996 and 1997, for the 
purpose of retaining VA benefits to which he was otherwise 
not entitled.  Therefore, waiver of the debt of $61,409 is 
precluded by law, regardless of the veteran's current 
financial status or any of the other elements of the standard 
of equity and good conscience to which he refers.  See 38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2002) (directing that considerations of equity and 
good conscience are inapposite where fraud, misrepresentation 
or bad faith is found).

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  However, the Court has held that the VCAA is 
not applicable to cases involving waiver of indebtedness.  
See Barger v. Principi, 16 Vet. App. 132 (2002). 




ORDER

Waiver of recovery of an overpayment in improved pension 
benefits in the amount of $61,409 is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

